Citation Nr: 1047157	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for cardiac disease, other than 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2007, the appellant testified before of the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing 
is associated with the claims file.

In November 2007, the Board remanded the claim.  In November 
2008, the Board granted the claim for service connection for 
rheumatic heart disease and remanded the claim for cardiac 
disease (non-rheumatic heart disease) for additional development.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The appellant will be notified 
if further action is required on his part.


REMAND

The Board remanded this case in November 2008 for a VA medical 
opinion by a cardiologist.  In April 2010, a VA cardiologist 
prepared an opinion.  His opinion reflects that he did not 
consider the entire medical record to include the in-service 
findings for Grade II/VI systolic murmur and sinus bradycardia 
sinus arrhythmia.  The VA cardiologist specifically states that 
he reviewed ECG from 2003 to 2008.  Thus, it appears that he 
ignored the ECGs recorded in service in addition to the other 
pertinent medical findings.  Furthermore, the VA cardiologist 
does not provided the opinion sought.  He does not express any 
opinion as to whether it is at least as likely as not that any 
currently diagnosed cardiac disorder (other than rheumatic heart 
disease) is attributable to in-service manifestations.  On the 
matter of secondary service connection, the VA cardiologist 
opines that there is no relationship between atherosclerotic 
cardiovascular disease and rheumatic heart disease.  He provides 
no rationale although he notes that the appellant had multiple 
other risk factors.  However, the Board observes that there is no 
discussion or commentary by the VA cardiologist on if or why 
these risk factors are determinative for him.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated, and by extension an 
adequate medical opinion when necessary to decide a claim.  
Stefl. v. Nicholson, 21Vet. App. 120, 123 (2007); see also Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  See 38 C.F.R. 
§ 3.159(c)(4). In this case, the VA medical opinion is 
inadequate.  The record was not properly reviewed per his 
statements, the information sought by the Board was not provided, 
and there is no rationale for the opinion expressed.  It is noted 
that a medical opinion has no probative value in the absence of 
any reasoning supporting the conclusion reached in the written 
report.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (most 
of the probative value of a medical opinion comes from its 
reasoning).

A remand by the Board confers upon an appellant the right to VA 
compliance with the instructions of the remand, and imposes on 
the Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is obligated by law to ensure that the RO complies with its 
directives.  Compliance by the Board or the RO is neither 
optional nor discretionary.  An inadequate examination also 
frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The April 2010 medical opinion should be 
returned to the VA cardiologist so that he 
can properly review the claims folder and 
provide the opinion sought.  All cardiac 
disorders (other than rheumatic heart 
disease) should be identified based on a 
review of the record.  The claims folder must 
be available for review.  A complete rational 
for all opinions must be provided.  The 
cardiologist should provide an opinion on the 
following:
(A) Whether it is at least as likely as not 
(at least a 50/50 probability) that any 
currently diagnosed cardiac disorder, other 
than rheumatic heart disease, is attributable 
to in-service manifestations, to include EKG 
findings of bradycardia sinus arrhythmia and 
systolic heart murmur.

(B) Whether it is at least as likely as not 
(at least 50/50 probability) that any 
currently diagnosed cardiac disorder is 
secondary (proximately due to) service-
connected rheumatic heart disease.

(C) Whether it is at least as likely as not 
(at least 50/50 probability) that any 
currently diagnosed cardiac disorder is 
aggravated (worsened) by service-connected 
rheumatic heart disease.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

